DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “are” should be changed to “is” (line 16).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0081850 A1) in view of Shi et al. (US 2020/0221569 A1).
Regarding claim 1, Lee discloses in Figs. 1, 2, 4-7 and related text a transparent display, comprising: 
a substrate (110; ¶ [0066]) and a plurality of frame traces (respective portions of G1-G2n and D1-Dm located outside of the display region; ¶ [0041]); 
wherein the substrate comprises a transparent display region (300; note: Lee’s display region is mostly transparent because the pixel electrode 190, which occupies the majority of each pixel, may be formed from a transparent conductive material according to ¶ [0086]) and a frame region (i.e., a peripheral region) defined on a left side, a right side, and an upper side of the transparent display region;
wherein the plurality of frame traces are disposed in the frame region; 
wherein the plurality of frame traces comprise a plurality of first frame traces (respective portions of G1-G2n located outside of the display region) disposed in a first metal layer (¶ [0070]) and a plurality of second frame traces (respective portions of D1-Dm located outside of the display region) disposed in a second metal layer (¶ [0081]), and an insulating layer (140; ¶ [0072]) is provided between the first metal layer and the second metal layer; 
wherein the transparent display region is provided with a plurality of data lines (171; ¶ [0076]) arranged at intervals and a plurality of scan lines (121a, 121b; ¶ [0066]) arranged at intervals and intersecting the plurality of data lines, the plurality of data lines are disposed in the second metal layer (¶ [0081]), and the plurality of scan lines are disposed in the first metal layer (¶ [0070]); 
wherein each scan line in odd rows of the plurality of scan lines is electrically connected to a respective one of the plurality of first frame traces on the left side of the transparent display region, each scan line in even rows of the plurality of scan lines is electrically connected to a respective one of the plurality of first frame traces on the right side of the transparent display region, and each data line is electrically connected to a respective one of the plurality of second frame traces on the upper side of the transparent display region; and 
wherein the first frame traces on the left side of the transparent display region are electrically connected to a first gate driver (401, ¶ [0098]), and the first frame traces on the right side of the transparent display region are electrically connected to a second gate driver (402, ¶ [0098]), and the plurality of second frame traces are electrically connected to a source driver (500, ¶ [0099]).
Lee does not disclose each frame trace comprises a hollow portion and a conductive portion surrounding the hollow portion.
Shi teaches in Figs. 1, 2a-2b and related text each frame trace (300; ¶ [0027]) comprises a hollow portion (500; ¶ [0027]) and a conductive portion surrounding the hollow portion.
Lee and Shi are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Shi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s device to form each frame trace to comprise a hollow portion and a conductive portion surrounding the hollow portion, as taught by Shi, in order to dissipate the stress accumulated on each frame trace during bending (note: Lee discloses in ¶ [0066] that the substrate may be made of plastic, which is capable of being bent), thereby preventing breakage of the frame traces and ensuring the quality and reliability of Lee’s device when it is used as a flexible display panel (Shi: ¶¶ [0028], [0046]).
Regarding claim 2, Lee in view of Shi disclose substantially the entire claimed invention, as applied to claim 1 above.
Lee in view of Shi do not expressly disclose in each frame trace, a ratio of an area of the hollow portion to an area of the conductive portion is greater than 1.5.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Shi such that in each frame trace, a ratio of an area of the hollow portion to an area of the conductive portion is greater than 1.5, in order to optimize the electrical and mechanical characteristics of each frame trace for a desired application and degree of bending.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed ratio.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding claim 3, Lee in view of Shi discloses substantially the entire claimed invention, as applied to claim 1 above, including the hollow portion comprises a plurality of triangular transparent sub-regions (Shi: Fig. 3f; ¶ [0037]).
Lee in view of Shi do not expressly disclose the plurality of triangular transparent sub-regions are arranged in a mesh shape.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Shi to arrange the plurality of triangular transparent sub-regions in a mesh shape in order to optimize the electrical and mechanical characteristics of each frame trace for a desired application and degree of bending.
Moreover, it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice involving only ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Primary Examiner, Art Unit 2811